White, Presiding Judge.
In misdemeanor cases, “when the punishment assessed against a defendant is a pecuniary fine only,” the statute provides that “the judgment shall be that the State of Texas recover of the defendant the amount of such fine .and all costs of the prosecution, and that the defendant, if present, be committed to jail until such fine and costs are paid.” (Code Crim. Proc., Art. 805).
In the case before us the judgment recites that the defendant was present, and the penalty assessed was a pecuniary fine only. But the judgment rendered was “ that the State of Texas do have and recover of and from the defendant, S. Braden, the sum of one hundred and twenty-five dollars, and all costs in this behalf incurred; for which execution may issue.”
The judgment not being in conformity with the law, the motion of the Assistant Attorney General will be sustained, and the appeal dismissed for want of a valid final judgment.

Appeal dismissed.

Opinion rendered April 7, 1883.